DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Note: This Office Action, with claims 19-20 rejected, is substituted for Non-Office action mailed on 11/2/2022. 
Specification
1.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
	Appropriate correction is required. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

2.	Claim(s) 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang et al. (US 10,475,654, “Wang54”).
The applied reference has a common assignee/inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
	Re claim 19, Wang54 teaches, Figs. 4-10C, cols. 4-9, a method, comprising:
-performing an epitaxial growth process to form a first source/drain structure (42) on a first fin (24), and to form a second source/drain structure (42) on a second fin (24);
-reacting the first and second source/drain structures (42) with a metal material (metal and silicide reaction) to form a first alloy layer (metal silicide 64) over the first source/drain structure (42), and to form a second alloy layer (64) over the second source/drain structure (42) (Fig. 8C);
-performing a nitridation process (in-situ nitration) to convert a surface layer of the first alloy layer (64) into a first nitridated alloy cap (TiSiN 68), and to convert a surface layer of the second alloy layer (64) into a second nitridated alloy cap (68) (Fig. 9C);
-depositing an interlayer dielectric (ILD) layer (72) over the first and second nitridated alloy caps (68);
-etching a contact opening through the ILD layer (72), the contact opening exposing both the first and second nitridated alloy caps (68); and
-depositing a metal (contact plug 74) in the contact opening and contacting the first and second nitridated alloy caps (68) (Fig. 10C).

    PNG
    media_image1.png
    255
    283
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    299
    335
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claim(s) 1 and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2015/0303118) in view of Gauri et al. (US 7,074,690).
	Re claim 1, Wang teaches, Figs. 2 & 23A-24B, [0011, 0028, 0044, 0048], a method of forming a semiconductor device, comprising: 
-forming an epitaxial layer (130, 132, 134) on a semiconductor fin (52); 
-forming an alloy layer (silicide 220) on the epitaxial layer (130) by reacting the epitaxial layer with a metal; and 
-forming a first metal structure (202 and/or 222) on the alloy layer using a deposition process (CVD). 

    PNG
    media_image3.png
    442
    380
    media_image3.png
    Greyscale

Wang does not teach the deposition process comprises: providing a precursor in a vapor phase; and keeping a partial pressure of the precursor below a saturation pressure of the precursor such that the precursor condenses as a liquid on the alloy layer.
Gauri teaches the deposition process comprises: providing a precursor in a vapor phase (step 102); and keeping a partial pressure of the precursor below a saturation pressure of the precursor (step 104) such that the precursor condenses as a liquid on the alloy layer (Fig. 1 & claim 21).
As taught by Gauri, one of ordinary skill in the art would utilize the above teaching and incorporate into Wang to obtain the steps of providing a precursor in a vapor phase; and keeping a partial pressure of the precursor below a saturation pressure of the precursor such that the precursor condenses as a liquid on the alloy layer, because it aids in achieving an improved deposition technique for creating void free in narrow dimension features. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Gauri in combination Wang due to above reason. 
Re claim 6, in combination cited above, Gauri teaches reduce the precursor’s partial pressure to a level below its saturation pressure, but Wang/Gauri does not explicitly teach the partial pressure of precursor is kept in a range from about 0.01 mT to about 0.1 mT. 
However, it would have been an obvious matter of design choice bounded by well known manufacturing constraints and ascertainable by routine experimentation and optimization to choose the particular pressure because applicant has not disclosed that, in view of the applied prior art, the pressure is for a particular unobvious purpose, produce an unexpected result, or are otherwise critical. For that matter, applicant has not disclosed that the pressure is for any purpose or produce any result. Moreover, it appears prima facie that the process would possess utility using another pressure. Indeed, it has been held that mere pressure limitation is prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical. See, for example, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 
Furthermore, it would have been obvious to try the particular claimed pressure because a change in pressure would have been a known option within the technical grasp of a person of ordinary skill in the art and, "a person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007). See also, Pfizer Inc. v. Apotex Inc., 82 USPQ2d 1852 (Fed. Cir. 2007).
Re claim 7, in combination cited above, Gauri teaches after the precursor condenses as the liquid on the alloy layer, converting the liquid into solid-phase metal (step 106) (Fig. 1a).
Re claim 8, in combination cited above, Gauri teaches the precursor comprises metal carbonyl, metal halide, or combination thereof (col. 10, 5th par.). 
4.	Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang as modified by Gauri as applied to claim 1 above, and further in view of Huang et al. (US 5,994,183).
The teachings of Wang/Gauri have been discussed above. 
Re claim 2, Wang/Gauri teaches providing precursor, does not explicitly teach nitridating a surface layer of the alloy layer prior to providing the precursor. 
Huang teaches “a nitridation operation is carried out to form a first metal nitride layer 30 above the metal silicide layer 28” (col. 4, 3rd par.).
As taught by Huang, one of ordinary skill in the art would utilize the above teaching and incorporate into Wang/Gauri to obtain the step of nitridating a surface layer of the alloy layer prior to providing the precursor, because it aids in providing a barrier for silicide layer to prevent formation of oxide on silicide surface. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Huang in combination Wang/Gauri due to above reason. 
5.	Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang as modified by Gauri as applied to claim 1 above, and further in view of Hendrix et al. (US 2005/0186341).
The teachings of Wang/Gauri have been discussed above. 
Re claim 12, Wang/Gauri does not teach the precursor comprises ruthenium carbonyl, ruthenium tricarbonyl, ruthenium halide, or combination thereof. 
Hendrix teaches “the first ruthenium precursor comprises a ruthenium compound selected from the group consisting of ruthenocenes, ruthenium beta-diketonates, fluorinated ruthenium beta-diketonates, ruthenium carbonyls, ruthenium oxides and ruthenium halides” (claim 13). 
As taught by Hendrix, one of ordinary skill in the art would utilize the above teaching to obtain ruthenium carbonyl & halide as claimed, because it aids in achieving metal film having high conductivity. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Hendrix in combination Wang/Gauri due to above reason. 
5.	Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang54 in view of Perstein et al. (CN 104425209).
The teachings of Wang54 have been discussed above.
Re claim 20, Wang54 does not explicitly teach the metal is deposited using capillary condensation.
Perstein teaches “some surfactant can for reducing starting time and improve the deposition rate by making capillary condensate” [008]. 
As taught by Perstein, one of ordinary skill in the art would utilize/modify the above teaching to use capillary condensation to deposit metal material, because it aids in improving deposition rate and resulting starting time. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Perstein in combination Wang54 due to above reason. 
Allowable Subject Matter
6.	Claims 3-5 & 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 13-18 are allowed. The allowable subject matters include “depositing an interlayer dielectric (ILD) layer over…in the tapered opening” (claim 13).  
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY T.V. NGUYEN whose telephone number is (571)270-7431. The examiner can normally be reached Monday-Friday, 6AM-4PM, alternative Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIMBERLY RIZKALLAH can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUY T NGUYEN/Primary Examiner, Art Unit 2894                                                                                                                                                                                                        11/10/22